         1:19-cv-01373-MMM # 12           Page 1 of 11                                              E-FILED
                                                                          Friday, 26 June, 2020 01:13:34 PM
                                                                               Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

 CLINTON MATTHEW CORBEIL,

                 Petitioner,

          v.                                                   Case No. 19-cv-1373

 F. ENTZEL, Warden,

                 Respondent.



                          MEMORANDUM OPINION AND ORDER

         Before the Court is Clinton Matthew Corbeil’s (“Petitioner”) Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241. Pet’r’s Pet. 2, ECF No. 1. For the reasons set forth below,

Petitioner’s § 2241 Petition is DISMISSED without prejudice. This matter is now terminated.

                                           Background

         Petitioner is currently in the custody of the Federal Bureau of Prisons (BOP) and housed

at a Federal Correctional Institute (FCI) in Pekin, Illinois (“FCI Pekin”), serving an aggregate

sentence of 354 months in prison. Resp’t Resp. 1, ECF No. 6. Petitioner’s sentence consists of a

300-month sentence for Hobbs Act robbery committed in 1996 and a consecutive 54-month

sentence for a subsequent aggravated assault of an inmate committed in 2007. Id.; App. to Resp’t

Resp. 2-3, ECF No. 6-1. Petitioner’s projected release date is June 6, 2022. Resp’t Resp. 1, ECF

No. 6.

         On August 31, 2018, Petitioner was assigned a job in the recreation department at FCI

Pekin and scheduled to work Saturdays, Sundays, and holidays from 12:30 p.m. to 1:30 p.m.

App. 5, 7, ECF No. 6-1. On April 14, 2019, Petitioner was cited for “unexcused absence from



                                                 1
        1:19-cv-01373-MMM # 12             Page 2 of 11



work or any assignment” for failing to report for his shift. Id. at 6. According to Officer

Lockhart, who issued the incident report, Petitioner was not present when he conducted the

“weekend work call” in the recreation department. Resp’t Mem. in Opp’n 1, ECF No. 9. Before

issuing the report on April 14, Lockhart confirmed that Petitioner was scheduled to work that day

from 12:30 p.m. to 1:30 p.m., but he was instead in his housing unit. App. 5, ECF No. 6-1.

        On April 15, Lieutenant Hamm served Petitioner with a copy of the incident report.

Resp’t Mem. in Opp’n 1-2, ECF. No. 9. Upon service, Lieutenant Hamm read the report to

Petitioner and advised him of his rights for the disciplinary process. Id. at 2. At this time,

Petitioner stated he had not reported to his job “for a long time,” and it was his understanding he

was not required to check in. Id.

       Lieutenant Hamm referred the matter to the Unit Discipline Committee, which held a

hearing on April 18, 2019. Id. Petitioner presented his argument to the Committee, claiming he

was assigned to a paid job due to restitution obligations. App. 8, ECF No. 6-1. The first month,

he “waved in” at the recreation department gate without ever entering and was paid. Id. The

second month, he entered the department and performed duties, such as sweeping and mopping;

however, he was not paid for the second month because he was informed that the job was “no

show – no pay – never mind.” Id. Subsequently, Petitioner did not check in for six months and

was not paid. Id. The Committee considered Petitioner’s verbal and written statements along

with Officer Lockhart’s statements. Resp’t Mem. in Opp’n 2, ECF. No. 9. In giving greater

weight to the officer’s statement, the Committee determined Petitioner committed the violation

and sanctioned him to a loss of job for 60 days. Id. at 2-3.

       On April 26, 2019, Petitioner first appealed to the warden, F. Entzel (“Respondent”), and

asked him to expunge the incident report. Resp’t Mem. in Opp’n 3, ECF. No. 9. The request was




                                                  2
        1:19-cv-01373-MMM # 12            Page 3 of 11



denied. Id. On July 2, 2019, Petitioner appealed to the regional office, and the Regional Director

denied the appeal. Id. On August 12, 2019, Petitioner submitted his final appeal to the

Administrator of National Inmate Appeals, claiming that he was not notified of his work

schedule; that he should have been assigned a paying job due to restitution obligations; the

disciplinary proceedings were not administered in a fair, impartial, and consistent manner; and

the incident report should have been rewritten to include the name of the unit officer who located

him in his unit so he could have asserted a proper defense. App. 43-44, ECF No. 6-1. In denying

Petitioner’s appeal, the Administrator concluded that the Committee’s findings were reasonable

and fully supported by the evidence, and the sanction was commensurate with the violation and

in compliance with policy. Id. at 4.

                                       Procedural History

       On November 20, 2019, Petitioner filed a petition under 28 U.S.C. § 2241 to challenge

the temporary, 60-day loss of a prison job for violating prison rules or regulations and a loss of

40 days of earned programming credits on similar grounds he asserted during his final

administrative appeal. Pet’r’s Pet. 1-2, 7-8, ECF No. 1.

       On February 21, 2020, Respondent filed a response, arguing the Petition must be

dismissed for failure to state a claim. Resp’t Resp. 2, ECF No. 6. Respondent asserted § 2241 is

limited to challenges contesting the facts or duration of an inmate’s confinement, whereas the

Petition was only challenging the conditions of the confinement.

       On March 4, 2020, Petitioner filed a traverse contesting that the incident report affected

the duration of his confinement. Pet’r’s Traverse 1, ECF No. 7. Petitioner alleged the incident

report denied him access to evidence-based recidivism reduction programs that would have




                                                 3
        1:19-cv-01373-MMM # 12             Page 4 of 11



reduced the duration of his confinement. Id. Petitioner further alleged that the incident report

raised his recidivism score, lowering the number of programming credits he could earn. Id. at 4.

       On March 23, 2020, Respondent filed a memorandum opposing the Petition arguing

Petitioner failed to state a claim and exhaust his administrative remedies. Resp’t Mem. in Opp’n

4, ECF No. 9. Respondent asserted that Petitioner failed to state a claim as there was no support

to show he lost programming credits. Id. 5-6. Also, Respondent noted that Petitioner failed to

submit his claims to the administrative process that he was denied access to the reduction

programs and that the incident report increased his recidivism score. Id. at 7. Respondent notes

that Petitioner was not denied access to the programs because he began working in a reduction

program a month before the traverse was filed, and Petitioner’s score was unaffected as he was

already categorized as a “high” risk for recidivism based on the program’s scoring system. Id. at

8-9. Alternatively, Respondent argues Petitioner’s due process claim fails on the merits because

Petitioner was afforded all due process to which he was entitled in the prison disciplinary context

and his Petition does not meaningfully challenge the due process framework. Id. at 10.

       On March 30, 2020, Petitioner filed a reply stating his claims should not be dismissed

due to failure to exhaust administrative remedies because he could not appeal the denial to the

program and his score because they arose recently and after the administrative appeals process.

Pet’r’s Reply 3-4, ECF No. 10. Petitioner noted he was denied access to a technician program

because of the incident report, and he was actually a “medium” risk, but the incident report

raised his score to “high.” Id. at 2-3. Petitioner also asserts his claim succeeds on the merits

because his due process rights were infringed when the identity of an officer involved in the

incident report was not disclosed, thereby preventing Petitioner from obtaining and presenting

testimony and evidence. Id. at 5.




                                                  4
        1:19-cv-01373-MMM # 12            Page 5 of 11



                                         Legal Standard

       Federal prisoners who wish to challenge the execution of a sentence must do so under 28

U.S.C. § 2241; it is not for claiming an error in a conviction or sentence. See Valona v. United

States, 138 F.3d 693, 694 (7th Cir. 1998). A petition under § 2241 challenges the facts or

duration of confinement. See Preiser v. Rodriguez, 411 U.S. 475, 499 (1973); Waletzki v.

Keohane, 13 F.3d 1079, 1080 (7th Cir. 1994). A motion seeking relief on the grounds of the

execution, such as deprivation of good time credits or unconstitutionally denying an application

for release, falls in the domain of § 2241. Valona, 138 F.3d at 693. Notably, this relief is only

obtainable after a prisoner exhausts administrative remedies. Carnine v. United States, 974 F.2d

924, 927 (7th Cir. 1992). Exhaustion of administrative remedies requires complete exhaustion,

even if the appeals process results in the denial of the requested relief. Greene v. Meese, 875

F.2d 639, 641 (7th Cir. 1989). Where a prisoner complains that errors have been made with

respect to internal BOP policies and calculations, it is the BOP that must be given the first

opportunity to correct any such errors. Ramirez v. Zuercher, No. 08-1283, 2008 WL 4724289, at

*2 (C.D. Ill. Oct. 24, 2008).

       Prisoners may not be deprived of good time credits or of credit-earning classes without

due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan, 485 F.3d

934, 939 (7th Cir. 2007). The due process requirement is satisfied with: 1) issuing the charge

with at least 24 hours advance written notice; 2) a limited opportunity to call witnesses and

present evidence to an impartial decision-maker; 3) a written statement articulating the reasons

for the disciplinary action and the evidence justifying it; and 4) "some evidence in the record" to

support the finding of guilt. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985);

see also Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).




                                                 5
        1:19-cv-01373-MMM # 12             Page 6 of 11



                                              Analysis

        The questions before this Court are whether the Petitioner exhausted his administrative

remedies before bringing this Petition, and, if so, whether the Petition alleges an unconstitutional

deprivation of due process for a disciplinary action impacting the facts or duration of

confinement.

        Petitioner seeks to challenge the disciplinary proceedings in order to expunge the incident

report which led to a disciplinary action allegedly resulting in a temporary loss of job and earned

programming credits. Petitioner’s argument is based on four grounds: (1) that his due process

right was violated when he was not notified of his work schedule; (2) that he should have been

assigned a paying job due to restitution obligations; (3) that the disciplinary proceedings were

not administered in a fair, impartial, and consistent manner; (4) and that the incident report

should have been rewritten to include the name of the unit officer who located him in his unit so

he could have asserted a proper defense. Pet’r’s Pet. 7-9, ECF No. 1.

        Because there are two alleged deprivations, earned programming credits and loss of job,

they are addressed separately. With respect to his loss of programming credits, the Court finds

that Petitioner has not exhausted his administrative remedies. Regarding the temporary loss of

his job, this Court finds that this claim is not proper under 28 U.S.C. § 2241, as it is a condition

of the confinement and not an issue affecting the facts or duration of confinement. Accordingly,

Petitioner’s § 2241 Petition is DISMISSED without prejudice.

   I.      Failure to Exhaust Administrative Remedies

        The First Step Act (FSA) was enacted in December 2018, establishing a path for a system

that assesses an inmate’s likelihood of recidivism and allows participation in evidence-based

recidivism reduction programs. See 18 U.S.C. § 3632 (2018); Pet’r’s Traverse 2-3, ECF No. 7.




                                                  6
        1:19-cv-01373-MMM # 12             Page 7 of 11



Participants could earn time credits and apply them toward reducing time under prerelease

custody or supervised release. 18 U.S.C. § 3632(d)(4)(C). The maximum amount of time credits

an inmate can earn is determined by a recidivism score, which can be negatively impacted by

rule violations committed during incarceration. See 18 U.S.C. § 3632(d)(4)(A); Pet’r’s Traverse

2-3, ECF No. 7. The system was implemented into practice in July 2019. See 18 U.S.C. §

3632(a) (requiring development of the system no later than 210 days after the enactment).

       Petitioner’s claim for his alleged loss of programming credits is asserted for the first time

in this Petition. Compare Pet’r’s Pet. 1, ECF No. 1, with id. at 11, 13-14, 16-17. It is not clear

how the Petitioner allegedly lost those credits. Petitioner may have been stripped of previously

earned programming credits or perhaps his recidivism score limited the amount of programming

credits he could earn. In the former situation, it is clear that the disciplinary sanction from the

incident report was limited to the suspension of a job. In the latter situation, the FSA program

where Petitioner could earn credits was implemented in July of 2019, which occurred in between

Petitioner’s second and third appeal. See 18 U.S.C. § 3632(a); Pet’r’s Pet. 13, 16, ECF No. 1.

Accordingly, Petitioner could not have sustained a loss of programming credits at the time of the

initial disciplinary hearing when the program awarding those credits did not exist.

       Petitioner also asserts for the first time in his traverse that, because of the disciplinary

action, he was denied access to a reduction program and his recidivism score was elevated.

Compare Pet’r’s Pet. 1, ECF No. 1, with id. at 11, 13-14, 16-17, and Pet’r’s Traverse 2-4, ECF

No. 7. Petitioner asserts he is not able to appeal these decisions apparently because both occurred

more recently and after the administrative process seeking expungement. Pet’r’s Reply 3-4, ECF

No. 10. On the contrary, the Petitioner was not barred from appealing those decisions through the

administrative process and could have initially pursued that remedy. See 28 C.F.R. § 542.14.




                                                  7
        1:19-cv-01373-MMM # 12             Page 8 of 11



Additionally, precedent provides that the inmate should still go through the process even if

denial is a likely outcome. See Greene, 875 F.2d at 641 (acknowledging denial as a likely

outcome but dismissing the argument as an insufficient reason to waive requiring exhaustion).

       One mechanism to circumvent the administrative process is to show cause. See Barksdale

v. Lane, 957 F.2d 379, 385 (7th Cir. 1992). This is measured by the “cause and prejudice test.”

Id. A habeas petition can proceed only if the inmate can show both cause for his procedural

default and prejudice. See Sanchez v. Miller, 792 F.2d 694, 697-98 (7th Cir. 1986). To meet this

test, there must be “some external objective factor, such as interference by officials or

unavailability of the factual or legal basis for a claim, which impeded compliance with the

[prison's] procedural rule.” See Barksdale, 957 F.2d at 385. It does not seem that Petitioner meets

this test. He asserted that he could not file issues related to the FSA because the BOP “dragged

their feet” in implementation and he was recently provided with his recidivism score. Pet’r’s

Reply 3-4, ECF No. 10. Petitioner disclosed he received his score within the previous 60 days of

filing his reply and was notified he was not selected for a particular program within the same

general timeframe. Id. at 4, 12. It was at those times when Petitioner should have started the

process for administrative review. There is no evidence in the record that explains why the

Petitioner could not have done so. In fact, Petitioner admits he has received about 40 incident

reports, which indicates he is all too familiar with the disciplinary process. Id. at 8-9. If anything,

this demonstrates that Petitioner knows when and how to seek administrative relief.

       The overall concern here is asserting new claims which have not been submitted for any

administrative review. It is untimely to bring those now and avoid the administrative process.

The proper route for challenging his recidivism score, denial of access to an evidence-based

recidivism reduction program, and loss of credits must proceed first through the administrative




                                                   8
         1:19-cv-01373-MMM # 12             Page 9 of 11



process allowing the BOP the opportunity to address and correct the record, if warranted.

Because Petitioner has not exhausted his administrative remedies regarding this part of the claim,

it must be dismissed.

   II.      Alleged Unconstitutional Disciplinary Action

         Petitioner also seeks to challenge the disciplinary proceeding to expunge the incident

report on the basis that he was not afforded constitutional due process because he was denied the

opportunity to present testimony and evidence at his hearing.

         This component of the claim contains two considerations: (1) whether Petitioner had a

liberty interest which due process constitutionally protected and (2) whether the merits of the

Petition fall within the scope of 28 U.S.C. § 2241. In order for the Petitioner to maintain this

challenge, he must have a liberty interest protected by due process. See Kentucky Dept. of

Corrections v. Thompson, 490 U.S. 454, 460 (1989) (outlining due process analysis in two steps

where the first step asks whether a liberty interest exists). This is true when the federal inmate is

being deprived of good-time credits. Ellison, 820 F.3d at 274. A petition under § 2241 challenges

the facts or duration of confinement. See Preiser, 411 U.S. at 499 (1973). This includes asserting

the statute under which the inmate is convicted is unconstitutional, the inmate is unlawfully

confined in the wrong institution, or parole has been unlawfully revoked. Id. at 486.

         It has been recognized that a disciplinary sanction for a loss of job is a condition of the

confinement. DeWalt v. Carter, 224 F3d 607, 617 (7th Cir. 2000). Petitioner worked in the

recreation department where he handled duties such as mopping. His disciplinary sanction for an

unexcused absence was a temporary loss of job for 60 days. It follows that this sanction did not

affect the facts or duration of confinement. It then follows that this is not a protected liberty

interest that would be afforded the same constitutional due process as if Petitioner was stripped




                                                   9
        1:19-cv-01373-MMM # 12             Page 10 of 11



for good-time credits. Because it is a condition of confinement, this Court finds that he is

precluded from bringing this challenge through a habeas petition and may instead pursue his

claim by filing a civil action.

        Petitioner also argues he was not given the name of the unit officer who located him in

his housing unit when he should have been at his job. He asserts this violated his due process

right because he was not able to present evidence and testimony contesting the disciplinary

charges. Pet’r’s Pet. 6-8, ECF No. 1; Pet’r’s Reply 5, ECF No. 10. This is countered by the

consideration that there “must be a mutual accommodation between institutional needs and

objectives” and the rights owed to an inmate. See Wolff, 418 U.S. at 556. Prison disciplinary

proceedings are different from a criminal prosecution and “the full panoply of rights… in such

proceedings does not apply.” Id. Unit officers and inmates are in constant contact with each

other, and there can be frequent tension, frustration, and resentment. Id. at 562. Where the inmate

is denied the identity of the unit officer as a source of challenging evidence in a disciplinary

proceeding for a sanction impacting a condition of the confinement, it is weighed against the

interests of the institution to avoid the danger of tension and disruption. See id. at 566-69

(illustrating how confrontation presents a great hazard to the institutional interests).

Consequently, this interest outweighs the contention on which the Petitioner relies to unearth the

identity of the unit officer. Denying the identity was inconsequential because Petitioner has

provided contradictory evidence as to his whereabouts on the date of the incident. See App. 34,

ECF No. 6-1. Compare id. at 7 (Petitioner’s comments to the investigator that he spoke with the

unit officer in his unit on the day of the incident), with id. at 35 (Petitioner appealing at the

regional level claiming he was at the recreation department for his shift).




                                                  10
        1:19-cv-01373-MMM # 12            Page 11 of 11



        Petitioner states that the incident report affected the duration of his confinement because

it limited the number of days he may earn under the FSA program and denied him access to a

program where he could have earned credits to shorten his confinement. Pet’r’s Traverse 3-4,

ECF No. 7. This Court notes the evidence the Petitioner provided shows that he was not selected

for the FSA program, which is not necessarily equivalent to denial of entry. See Pet’r’s Reply 12,

ECF No. 10. As mentioned in the previous section, Petitioner has not exhausted his

administrative remedies for this assertion and the Court declines to entertain his claim until he

has done so.

                                            Conclusion

        For the reasons set forth above, Petitioner’s Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 is DISMISSED without prejudice. This case is now terminated. The Clerk is

directed to close this case.




ENTERED this 26th day of June, 2020.

                                                      /s/ Michael M. Mihm
                                                      Michael M. Mihm
                                                      United States District Judge




                                                 11
